                       Case 1:19-cv-06002-LJL Document 53 Filed 05/05/20 Page 1 of 2



                            S KADDEN , A RPS , S LATE , M EAGHER & F LOM                              LLP
                                              1440 NEW YORK AVENUE , N.W.
                                             WASHINGTON, D.C. 20 005- 2111                                       FIRM/AFFILIATE OFFICES
                                                                  ________                                                -----------
                                                                                                                          BOSTON
                                                         TEL: (202) 371-7000                                             CHICAGO
                                                                                                                         HOUSTON
                                                         FAX: (202) 393-5760                                           LOS ANGELES
                                                            www.skadden.com                                              NEW YORK
  DIRECT DIAL                                                                                                           PALO ALTO
202-371-7596                                                                                                            WILMINGTON
                                                                                                                          -----------
  DIRECT FAX                                                                                                              BEIJING
202-661-0596                                                                                                            BRUSSELS
  EMAIL ADDRESS                                                                                                        FRANKFURT
JONATHAN.MARCUS@SKADDEN.COM                                                                                            HONG KONG
                                                                                                                         LONDON
                                                                                                                         MOSCOW
                                                                                                                          MUNICH
                                                                             May 5, 2020                                   PARIS
                                                                                                                       SÃO PAULO
                                                                                                                          SEOUL
                                                                                                                        SHANGHAI
                                                                                                                       SINGAPORE
                                                                                                                           TOKYO
                  BY ECF                                                                                                 TORONTO



                      Hon. Lewis J. Liman
                      United States District Judge
                      Southern District of New York
                      40 Foley Square, Room 2101
                      New York, New York 10007


                                             RE:     In re: Merrill, BofA, and Morgan Stanley
                                                     Spoofing Litigation, No. 19-cv-06002 (LJL)

                         We represent Morgan Stanley & Co. LLC (“Morgan Stanley”) in the above-
                  referenced action.1 We write, with the consent of all parties, to respectfully advise
                  the Court of the parties’ agreement concerning the briefs to be filed in connection
                  with Defendants’ forthcoming motions to dismiss (the “Motions to Dismiss”) the
                  First Amended Complaint (ECF No. 51).

                         The parties have agreed that Defendants shall address issues common to the
                  group in a joint brief filed by the Bank Defendants not to exceed 25 pages. The
                  opposition and reply to the joint brief will stay within 25 pages for the opposition
                  and 10 pages for the reply.

                        Morgan Stanley and Messrs. Bases and Pacilio will raise non-redundant
                  Defendant-specific arguments in support of the Motions to Dismiss, in individual



                  1
                        The Defendants in this action are Merrill Lynch Commodities, Inc. (“MLCI”) , Bank of America
                        Corporation (“BAC”), Morgan Stanley (together with MLCI and BAC, the “Bank Defendants”),
                        Edward Bases, and John Pacilio.
  Case 1:19-cv-06002-LJL Document 53 Filed 05/05/20 Page 2 of 2

Hon. Lewis J. Liman
May 5, 2020
Page 2



briefs not to exceed 12 pages per brief, and opposition briefs with respect to these
filings will also be 12 pages, with 6 pages for reply briefs.

        Pursuant to the agreed schedule so-ordered on February 3, 2020 (ECF No.
45), the Motions to Dismiss are due on May 8, 2020, opposition briefs are due on
July 7, 2020, and reply briefs are due on August 6, 2020.



                                              Respectfully submitted,

                                              /s/ Jonathan L. Marcus

                                              Jonathan L. Marcus

cc:    Counsel of Record
